Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2021

                                       No. 04-21-00364-CV

                 Rogerio ESTRADA, Jr., Individually and d/b/a Quick Auto Service,
                                           Appellant

                                                 v.

                                        SAFE T EQ, LLC,
                                           Appellee

                     From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-20-465
                            Honorable Jose Luis Garza, Judge Presiding


                                           ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice


         On August 27, 2021, Appellant Rogerio Estrada, Individually and d/b/a Quick Auto
Service, filed a notice of restricted appeal, seeking review of a default judgment against him. On
August 31, 2021, Estrada filed a Motion for Immediate Temporary Relief to Stay All
Proceedings. Specifically, Estrada seeks a stay of any attempt to execute the judgment pending
appeal. In his motion, Estrada makes arguments regarding the merits of his restricted appeal;
however, he fails to show why he is entitled to an emergency stay of all proceedings pending
appeal, including why he cannot supersede the judgment in accordance with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 24 (Suspension of Enforcement of Judgment Pending
Appeal in Civil Cases); see also 5 MCDONALD & CARLSON, TEX. CIV. PRAC. § 30:15) (Dec. 2020
Update) (explaining that “review of final judgments by a restricted appeal to the court of appeals
. . . qualify as an appeal” for purposes of superseding the final judgment).
           Appellant’s motion is DENIED.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court